EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Louis C. Frank on 2/25/2021.
The application has been amended as follows: 
The claims: 
1.	(Currently Amended) A shape-memory epoxy polymer graphene foam composite (SMEP-GrF), comprising:
an open cell graphene foam (GrF) surrounded by and infiltrated with a shape-memory epoxy polymer (SMEP) matrix; and
a filler comprising particles that are microparticles, nanoparticles, or a combination thereof,
the particles of the filler comprising fullerenes, graphene platelets, metal oxide particles, polymeric particles, or any combination thereof,
the GrF being an intra-connected framework within at least a portion of the SMEP matrix,
the SMEP-GrF being self-healing,
the self-healing of the SMEP-GrF being thermally actuated and accelerated,

the SMEP comprising an epoxy resin, and
the epoxy resin comprising: diglycidyl ethers of: resorcinol; hydroquinone; 4,4'-isopropylidene bisphenol (bisphenol A); bis(4-hydroxyphenyl)-2,2-dichloroethylene (bisphenol C); bis(4-hydroxy-phenyl)methane (bisphenol F); 4,4'-sulfonyldiphenol (bisphenol S); 4,4'-dihydroxybiphenyl,4,4'-dihydroxybenzophenone (bisphenol K); 4,4'-(9-fluorenylidene)-diphenol; 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene: 4,4'-dihydroxydiphenylethylmethane; 3,3'-dihydroxydiphenyldiethyl-methane; 3,4'-di-hydroxydiphenylmethylpropylmethane; 4,4'-dihydroxydiphenyloxide; 4,4'-dihydroxy-diphenyl-cyanomethane; 4,4'-dihydroxydiphenyl sulfide; 2,6-dihydroxynaphthalene; 1,3-dihydroxynaphthalene; 1,5-dihydroxynaphthalene; 1,6-dihydroxynaphthalene; 1,7-dihydroxynaphthalene; 2,7-dihydroxynaphthalene; catechol; 1,4-butanediol; 1,4-cyclohexanedimethanol; 1,2-cyclohexanedimethanol; 1,6-hexanediol; neopentylglycol; ethylene glycol; or combinations thereof,
the GrF being from 0.1 to 1 wt % of the SMEP-GrF,
cells of the open cell GrF having cross-sections that are larger than those of the particles of the filler, such that the particles of the filler are filled in the cells of the open cell GrF, and
the filler residing throughout the entire SMEP matrix.

2.	(Cancelled)

g) in a range of from 70 ºC to 180 ºC.

4.	(Cancelled)

5.	(Original) The SMEP-GrF according to claim 1, the SMEP-GrF being electrically conductive and thermally conductive.

6-7.	(Cancelled) 

8.	(Currently Amended) A device, comprising the SMEP-GrF according to claim 1, 
the device being a reconfigurable rotor blade, spoiler, or aileron.

9-19.	(Cancelled) 

20.	(Currently Amended) A shape-memory epoxy polymer graphene foam composite (SMEP-GrF), comprising:
an open cell graphene foam (GrF) surrounded by and infiltrated with a shape-memory epoxy polymer (SMEP) matrix; and
a filler comprising particles that are microparticles, nanoparticles, or a combination thereof,

the GrF being an intra-connected framework within at least a portion of the SMEP matrix,
the GrF being from 0.1 to 1 wt % of the SMEP-GrF,
the SMEP having a glass transition temperature (Tg) in a range of from 70 ºC to 180 ºC,
the SMEP-GrF being self-healing,
the SMEP-GrF being electrically conductive and thermally conductive,
the particles of the filler comprising fullerenes, graphene platelets, metal oxide particles, polymeric particles, or any combination thereof, and
the self-healing of the SMEP-GrF being thermally actuated and accelerated,
the SMEP-GrF being configured such that the self-healing is triggered by electrical actuation,
the SMEP comprising an epoxy resin,
the epoxy resin comprising: diglycidyl ethers of:: resorcinol; hydroquinone; 4,4'-isopropylidene bisphenol (bisphenol A); bis(4-hydroxyphenyl)-2,2-dichloroethylene (bisphenol C); bis(4-hydroxy-phenyl)methane (bisphenol F); 4,4'-sulfonyldiphenol (bisphenol S); 4,4'-dihydroxybiphenyl,4,4'-dihydroxybenzophenone (bisphenol K); 4,4'-(9-fluorenylidene)-diphenol; 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene: 4,4'-dihydroxydiphenylethylmethane; 3,3'-dihydroxydiphenyldiethyl-methane; 3,4'-di-hydroxydiphenylmethylpropylmethane; 4,4'-dihydroxydiphenyloxide; 4,4'-dihydroxy-diphenyl-cyanomethane; 4,4'-dihydroxydiphenyl sulfide; 2,6-dihydroxynaphthalene; 1,3-dihydroxynaphthalene; 1,5-dihydroxynaphthalene; 1,6-and
the filler residing throughout the entire SMEP matrix.

21. (Previously Presented) The SMEP-GrF according to claim 20, the particles of the filler comprising fullerenes.

22. (Previously Presented) The SMEP-GrF according to claim 1, the particles of the filler comprising fullerenes.

23. (Previously Presented) The SMEP-GrF according to claim 1, the SMEP further comprising a hardener, and
the hardener comprising: 2-amino-3-picoline; 2-amino-6-picoline; 2-aminopyridine; 3-aminopyridine; 4-aminophenol; 2-aminothiazole; 8-aminoquinoline; 8-naphthylamine; ethanolamine; o-anisidine; 2-(2-aminoethoxy)ethanol; benzylamine; propylamine; piperazine; 2-(methylamido)piperazine; 2-methylpiperazine; 2,5-dimethylpiperazine; 2,6-dimethylpiperazine; aniline; 4-(methylamido)aniline; 4-methoxyaniline (p-anisidine); 3-methoxyaniline (m-anisidine); 2-methoxyaniline (o-anisidine); 4-butylaniline; 2-sec-butylaniline; 2-tert-butylaniline; 4-sec-butylaniline; 4-tert-butylaniline; 5-tert-butyl-2-methoxyaniline; 3,4-methoxyaniline; 3,4-dimethylaniline; propylamine; butylamine; tert-butylamine; sec-butylamine; benzylamine; 2-aminoethanol and 1-aminopropan-2-ol; 1,4-bis(methylamino)benzene; 1,2-

24. (Previously Presented) The SMEP-GrF according to claim 23, the hardener comprising a multifunctional cross-linking agent, and
the multifunctional cross-linking agent comprising tris(2,3-epoxy-propyl)isocyanurate, glycerol propoxylate triglycidyl ether, 3,5-diethyltoluene-2,4-diamine and 3,5-diethyltoluene-2,6-diamine, methylenedianiline, diethylenetriamine, tris(2-aminoethyl)-amine, or a combination thereof.

25. (Previously Presented) The SMEP-GrF according to claim 20, the SMEP further comprising a hardener, and
the hardener comprising: 2-amino-3-picoline; 2-amino-6-picoline; 2-aminopyridine; 3-aminopyridine; 4-aminophenol; 2-aminothiazole; 8-aminoquinoline; 8-naphthylamine; ethanolamine; o-anisidine; 2-(2-aminoethoxy)ethanol; benzylamine; propylamine; piperazine; 2-(methylamido)piperazine; 2-methylpiperazine; 2,5-dimethylpiperazine; 2,6-dimethylpiperazine; aniline; 4-(methylamido)aniline; 4-methoxyaniline (p-anisidine); 3-methoxyaniline (m-

26. (Previously Presented) The SMEP-GrF according to claim 25, the hardener comprising a multifunctional cross-linking agent, and
the multifunctional cross-linking agent comprising tris(2,3-epoxy-propyl)isocyanurate, glycerol propoxylate triglycidyl ether, 3,5-diethyltoluene-2,4-diamine and 3,5-diethyltoluene-2,6-diamine, methylenedianiline, diethylenetriamine, tris(2-aminoethyl)-amine, or a combination thereof.

27. (Previously Presented) The SMEP-GrF according to claim 1, the epoxy resin comprising: diglycidyl ethers of: resorcinol; hydroquinone; 4,4'-(9-fluorenylidene)-diphenol; 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene: 4,4'-dihydroxydiphenylethylmethane; 3,3'-

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: 
CN 10 6987112 (hereinafter “CN’112”), and 
US 2017/0069404 to Hong et al. (hereinafter “Hong”). 
CN’112 discloses a composite material comprising an open cell graphene foam infiltrated with a shape-memory epoxy polymer (SMEP) matrix wherein the graphene foam is an intra-connected frame work is encapsulated within the SMEP matrix (abstract, example 1 and figure 1).  The composite material is prepared using a polymeric foam as a template, a graphene dispersion deposited on the polymeric foam.  The coated polymeric foam is subjected to a freezing temperature of from -30 oC to -40oC to form a graphene foam which inherits the interconnected 3D framework from the polymeric foam template (pages 3-4, and figure 1).  The graphene dispersion further contains carbon nanotubes or carbon nanofibers and each of which corresponding to the claimed filler (page 3).  The graphene foam is infiltrated with the SMEP matrix to 
Hong discloses a flexible and stretchable complex comprising a graphene-nanomaterial complex dispersed in a flexible and stretchable polymer (paragraph 57 and figure 4).  The graphene-nanomaterial complex comprises nanomaterials randomly disposed in 3D graphene structure so that the graphene and the nanomaterials form an electrical network to exhibit excellent electrical conductivity (figures 3A and 3B; paragraphs 6 and 37).  The nanomaterial comprises at least one element selected from the group consisting of a nanoparticle, nanorod, a nanotube and a nanowire (paragraph 37).   The nanomaterial is made of a metal, a conductive polymer or a conductive oxide (paragraph 38).
Even assuming there is a motivation to combine teachings of CN’112 and Hong, the combination of cited references does not result in a composition material comprising the filler residing throughout the entire SMEP matrix. 
The second declaration from Dr. Arvin Agarwal filed on 1/26/2021 has been reviewed and considered thoroughly.  However, the declaration is not found sufficient to overcome the obviousness rejection because Dr. Agarwal’s presumption made in the 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a shape-memory epoxy polymer graphene foam composite with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hai Vo/
Primary Examiner
Art Unit 1788